DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Applicant’s amendment filed May 27, 2022, has been entered.  Claims 23, 27-30, 44 and 55-66 are currently pending in the application.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in New Zealand on September 7, 2006. It is noted, however, that applicant has not filed a certified copy of the NZ549739 application as required by 37 CFR 1.55.  The Examiner was unable to locate the foreign priority document in any of US application serial nos. 16/442,405, 14/685,507 and 12/310,517.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kuenbong Do on June 13, 2022.
The application has been amended as follows: 
Claim 23, second to last line:  insert --in water-- after “solution”;
Claim 44, last line: after “form” insert --, and wherein a filtered (0.2 µm) decolourised terpene glycoside-containing solution in water having a solids content of 1% w/v has an absorbance at 420 nm about 0.55 or below--;
Claim 55: Cancel;
Claim 62, last line: after “form” insert --, and wherein a filtered (0.2 µm) decolourised terpene glycoside-containing solution in water having a solids content of 1% w/v has an absorbance at 420 nm about 0.55 or below--; and
Claim 63:  Cancel.

Reasons for Allowance

Claims 23, 27-30, 42, 44, 56-62 and 64-66 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a process of preparing a sweetening composition as claimed.  I particular, the prior art does not teach where the final composition is decolorized using an anion resin that is in a chloride form and wherein the solution is decolorized to have an absorbance at 420 nm of 0.55 or below.  The prior art of Ekanayake et al. teaches filtering their solution to provide a solution with a clear appearance and light golden color.  However, there is no motivation to provide a solution with an absorbance as claimed by removing the melanoidins.  Further, while it is recognized to use anion exchange resins to remove colorants from sugar solutions (e.g., Abrams, I.M., Dickinson, B.N. 1949. “Color Removal in Sugar Liquors by Synthetic Resins.” Industrial and Engineering Chemistry. Vol. 41, pp., 2521-2523), the prior art does not recognize presence of melanoidins in the terpene glycoside containing solutions from a plant source as claimed such that there would have been motivation to remove them using an anion resin regenerated in the chloride form to provide a solution having an absorbance as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791